Citation Nr: 0842601	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
August 1983.  She also had periods of service with a reserve 
component from August 1983 to August 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, in which the RO denied the veteran's 
claim for service connection for a heart disability.  The 
Board remanded the matter to the RO via the Appeals 
Management Center in Washington, D.C. (AMC), for further 
evidentiary development and adjudication in May 2005 and 
March 2006.  The AMC thereafter re-adjudicated the claim, 
most recently via the issuance of a supplemental statement of 
the case (SSOC) in August 2008.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing at the Louisville RO in 
March 2005.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDING OF FACT

The veteran does not have a currently diagnosed heart 
disability.


CONCLUSION OF LAW 

The veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through October 2002 and May 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate her claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate her claim.  

The Board also finds that the October 2002 and May 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom she wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2002 and 
May 2005 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not necessarily provided to 
the veteran, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran was provided a VA medical examination in August 2005, 
and the VA examiner issued an addendum opinion in May 2007.  
Reports of that examination and opinion have been associated 
with the claims file.  The veteran has additionally submitted 
treatment records from her private treating physician from 
May 1991 through January 2003.  The veteran's service 
treatment records from her August 1979 through August 1983 
active duty have been associated with the claims file.  In 
addition, the veteran's file contains records dated in 1986, 
1987, and 1989, during the veteran's period of active Reserve 
service.  In its May 2006 remand, the Board requested that 
the AMC seek further records of the veteran's reserve 
service, even though the veteran stated in her March 2005 
hearing before the undersigned Veterans Law Judge that she 
never sought treatment for her claimed heart disability while 
she served in the reserve.  Although the Board notes that the 
AMC received no response from its August 2007 additional 
request for service treatment records from the veteran's 
reserve unit, the Board concludes that such further 
development is unnecessary given the presence in the record 
of treatment records from the veteran's reserve service and 
her statement that she never sought treatment during her time 
in reserve service for her claimed heart disorder.  In so 
finding, the Board further looks to a response to a records 
request made by the AMC in May 2005 specifically seeking 
"copies of any medical records" from the veteran's reserve 
duty.  That response, dated in June 2005, indicates that 
"documentation" relating to the veteran's reserve service, 
including presumably the veteran's service treatment records, 
had been sent to the RO in 2002.

Additionally, the veteran and her representative have both 
submitted written argument, and the veteran testified before 
the undersigned Veterans Law Judge at a hearing in March 
2005.  Otherwise, neither the veteran nor her representative 
has alleged that there are any outstanding records probative 
of the claim on appeal that need to be obtained; in fact, the 
veteran submitted a statement in November 2002 affirming that 
she had no other information or evidence to submit to the RO 
in support of her claim.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  If a valvular heart disease-such as mitral valve 
prolapse-becomes manifest to a degree of 10 percent or more 
during the one-year period following a veteran's separation 
from active service, the condition may be presumed to have 
been incurred in service, notwithstanding that there is no 
in-service record of the disorder.  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Relevant evidence of record consists of the veteran's service 
treatment records for her period of active duty as well as 
reserve service, and post-service private treatment records 
and report of an August 2005 VA examination with a May 2007 
supplemental medical opinion.  Review of the veteran's 
service treatment records reflects that at the July 1979 
entrance report of medical examination, the veteran was noted 
to have a systolic heart murmur.  The examiner further noted 
the murmur to be "functional" and cause no current 
disability.  On her entrance report of medical history, the 
veteran denied shortness of breath, heart palpitations, or 
pain and pressure in her chest.  The veteran was treated in 
August 1979 for complaints of chest pains after physical 
activity.  She reported having had chest pains in the past.  
An impression was deferred at the time, although a note on 
the treatment record indicates that the pain was "probably 
secondary to non-support bra."  She was also seen in 
February 1982 with a request for a profile to be kept from 
"gas chamber" exercises.  Although the veteran complained 
at that time of chest pains, no murmur was noted, and the 
veteran's request for a profile was denied.

At a medical examination in August 1982, the veteran was 
found to have a normal heart; she reported in her August 1982 
report of medical history that she had experienced pain and 
pressure in her chest but denied shortness of breath and 
heart palpitations.  An examination note on the veteran's 
medical history indicated that she reported chest pain of 
"undetermined cause" aggravated by physical exertion.  On 
her separation report of medical examination, conducted in 
May 1983, the veteran was found to have a normal heart.  She 
reported no shortness of breath, pain or pressure in her 
chest, or heart palpitations at that time.  Report of a 
November 1986 medical examination, conducted during the 
veteran's period of reserve service, reflects that the 
veteran had no heart abnormalities at that time.  In a 
November 1986 report of medical history, the veteran denied 
shortness of breath, pain or pressure in the chest, and heart 
palpitations.

Post-service medical records indicate that the veteran was 
seen in January 2003 for cardiac testing, including an 
echocardiogram, pursuant to her complaints of chest pain and 
shortness of breath.  The echocardiogram revealed normal 
aortic root dimensions, a normal left atrial and ventricular 
size with preserved LV systolic function, no significant 
regional wall motion abnormalities, and no pericardial 
diffusion.  Mild lateral wall hypokinesia was noted, as was a 
redundant mitral valve with mild mitral valve prolapse.  
Trace to mild tricuspid and mitral valve regurgitation was 
also noted.  Other cardiac testing revealed no symptoms of 
angina during stress testing, nor was ventricular or 
supraventricular tachyarrhythmia noted.  The veteran's 
treating physician noted no evidence for significant stress-
induced myocardial ischemia and concluded that she was at a 
low probability for significant ischemic burden.  Treatment 
records from the veteran's private physician from May 1991 to 
August 2002 reflect no complaints of or treatment for any 
heart disorder.

The veteran was provided with a VA examination in August 
2005.  At that time, the examining physician noted the 
veteran's complaints of shortness of breath and chest pains 
and her report that she was found to have a heart murmur at 
her entrance into active duty.  Physical examination revealed 
a regular heart rate and rhythm.  The examiner noted a 
systolic ejection murmur that increased with handgrip but no 
mid-systolic click.  The examiner assigned a provisional 
assessment of mitral valve prolapses, atypical chest pain, 
and palpitations, subject to a echocardiogram.  However, the 
veteran underwent an echocardiogram in September 2005, which 
revealed normal left ventricular systolic function, no 
diastolic dysfunction, and no "significant valvular 
abnormalities, specifically no mitral valve prolapse," no 
pulmonary hypertension, and no pericardial effusion.  The 
examiner concluded that the echocardiogram was normal.

Pursuant to the Board's March 2006 remand, the VA examiner 
who evaluated the veteran in August 2005 again reviewed the 
veteran's claims file and cardiac testing history and issued 
a supplemental opinion in May 2007 concerning the veteran's 
claimed heart disability.  The examiner noted that "the 
definition of mitral valve prolapse has been modified since 
the first echocardiogram" and concluded that under the 
current definition, the veteran did not meet criteria for a 
diagnosis of mitral valve prolapse.  The examiner concluded 
that "there is no cardiac disability identified" for the 
veteran.

The Board acknowledges that the veteran's service treatment 
records reflect that a heart murmur was noted on the 
veteran's August 1979 entrance medical examination.  However, 
the Board further notes that the examiner concluded that the 
veteran's heart murmur did not preclude her from engaging in 
full military service.  In particular, the examiner noted 
that although the veteran had a heart murmur, it was 
"functional," and the veteran was noted to have "no 
current disability."  Consequently, the veteran is presumed 
to have been sound at entry.  

The veteran was seen during service with complaints of chest 
pain, which she described as occurring after exertion.  
Nevertheless, at the July 1982 medical examination and again 
at the May 1983 separation examination, the examiner noted no 
heart disability and found specifically that the veteran's 
heart was normal.  Similarly, in her May 1983 separation 
report of medical history, the veteran responded in the 
negative when asked if she had any shortness of breath, heart 
palpitations, or pain and pressure in her chest.  The Board 
considers this fact to weigh against a finding that any heart 
problem that the veteran may have encountered during service 
resulted in chronic disability.  The Board further finds 
compelling the fact that the veteran's VA examiner concluded 
on two occasions-in both the August 2005 VA medical 
examination and the May 2007 supplemental medical opinion-
that the veteran had no diagnosable cardiac disability, 
specifically noting that no mitral valve prolapse was 
diagnosed at the veteran's September 2005 echocardiogram.  
The Board notes that in rendering his opinion, the VA 
examiner considered both physical examination of the veteran 
and a review of the veteran's entire claims file, including 
her service treatment records documenting her in-service 
complaints. 

Here, there is some medical evidence suggesting a heart 
disability, in the form of the January 2003 private 
echocardiogram in which the veteran's treatment provider 
diagnosed a mild mitral valve prolapse.  However, the Board 
finds that the evidence supports the conclusion that the 
veteran does not have a heart disability related to her time 
in service.  The majority of the clinical records do not 
reflect treatment for or a diagnosis of any heart disability.  
The Board notes in particular that, with the exception of the 
January 2003 private cardiac evaluation, the veteran's 
private treatment has included diagnoses of multiple other 
disorders but no complaints or diagnosis of mitral valve 
prolapse or any other heart disability.  To the contrary, the 
veteran's VA examining physician has specifically concluded 
that the veteran does not have a diagnosis of mitral valve 
prolapse.  The Board finds persuasive the August 2005 VA 
examiner's opinion, confirmed in the May 2007 supplemental 
medical opinion, that the veteran does not currently have a 
heart disability.

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, the majority of which indicates 
that the veteran does not currently carry a diagnosis of any 
heart disorder.  In addition, the January 2003 diagnosis of 
mild mitral valve prolapse by the veteran's private treating 
physician was refuted by the August 2005 VA examination and 
May 2007 supplemental medical opinion, which found 
specifically that the veteran had no currently diagnosable 
heart disability, including specifically mitral valve 
prolapse.  In sum, the Board finds that the diagnosis of mild 
mitral valve prolapse assigned to the veteran by her private 
treatment provider is not consistent with the other medical 
evidence and opinions of record.

As noted above, the veteran has reported that she first 
experienced symptoms of a heart disability, including chest 
pain and shortness of breath, while in service.  The veteran 
is competent to provide testimony concerning factual matters 
of which she has first-hand knowledge (i.e., experiencing 
chest pain or other symptoms either in service or after 
service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, she is not competent to say that any such symptoms 
experienced in service were a result of or worsened by any 
incident in service or were of a chronic nature to which any 
current disability is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
although the veteran has contended that she has suffered from 
a heart disability continuously since service, the Board 
finds persuasive that there is no notation in the May 1983 
separation report of medical history or report of medical 
examination concerning heart disability or any symptoms that 
might be associated with it.  Likewise, there is no medical 
evidence demonstrating that, before the veteran's January 
2003 private evaluation, the veteran complained of a heart 
disability or any associated symptoms to any medical 
professional at any time since her separation from service. 

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more 
probative on the question of the veteran's current diagnosis.  
In so finding, the Board reiterates that the VA examiner's 
opinion was based on a review of the claims file, the 
veteran's reported history, and a clinical evaluation, 
including testing.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as a current diagnosis for a heart 
disability or the relationship between any symptoms, such as 
shortness of breath or chest pain, and military service.  See 
Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disability.  Although the 
veteran asserts that her claimed heart disability can be 
attributed to the heart murmur with which she was diagnosed 
at the time of her entry into service, the record does not 
establish that she has the medical training necessary to 
offer competent opinions on matters of medical etiology.  See 
Bostain, 11 Vet. App. at 127.  The Board thus concludes that 
a preponderance of the medical evidence of record supports a 
conclusion that the veteran does not have a heart disability.  
The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1131.  In the absence of a current disability, the 
claim for service connection for a heart disability cannot be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the claim for service 
connection for a heart disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a heart disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


